Order filed July 19, 2016




                                             In The

                            Fourteenth Court of Appeals
                                     NO. 14-15-00925-CV
                                          ____________

                    IN THE INTEREST OF R.S.T., A CHILD, Appellant


                           On Appeal from the 246th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2011-54295

                                           ORDER

       The clerk’s record was filed December 4, 2015. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record
does not contain Motion to Modify filed September 3, 2014.

       The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before July 27, 2016, containing Motion to Modify filed September 3, 2014.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.




                                   PER CURIAM